This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 35,456

 5 JASON SALAZAR,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana H. Zamora, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Steven J. Forsberg, Assistant Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
 1   {1}   Defendant Jason Salazar (Defendant) appeals from the district court’s

 2 affirmance of the metropolitan court’s bench trial conviction for aggravated driving

 3 while under the influence of intoxicating liquor, first offense. [DS 1; RP 2] In this

 4 Court’s notice of proposed disposition, we proposed to affirm Defendant’s conviction

 5 and to adopt the memorandum opinion of the district court. [CN 1–2] Defendant filed

 6 a memorandum in opposition, which we have given due consideration. Remaining

 7 unpersuaded, we affirm.

 8   {2}   In this Court’s notice of proposed disposition, we proposed to adopt the district

 9 court’s thorough and well-reasoned memorandum opinion in response to Defendant’s

10 arguments. [CN 2; see also RP 49, 57] “Our courts have repeatedly held that, in

11 summary calendar cases, the burden is on the party opposing the proposed disposition

12 to clearly point out errors in fact or law.” Hennessy v. Duryea, 1998-NMCA-036,

13 ¶ 24, 124 N.M. 754, 955 P.2d 683. In his memorandum in opposition, Defendant does

14 not point out any errors in fact or law and continues to rely on the bare assertion that

15 his conviction was not supported by sufficient evidence. [MIO 1] As a result, we

16 conclude that Defendant has failed to demonstrate error.

17   {3}   Accordingly, for the reasons set forth in our notice of proposed disposition and

18 herein, and for the reasons articulated in the memorandum opinion of the district

19 court, we affirm Defendant’s conviction.


                                               2
1   {4}   IT IS SO ORDERED.



2                                        ________________________________
3                                        JAMES J. WECHSLER, Judge

4 WE CONCUR:


5 ________________________________
6 MICHAEL E. VIGIL, Chief Judge


7 ________________________________
8 STEPHEN G. FRENCH, Judge




                                     3